
	

113 HR 2913 IH: Veterans' Local Access Act
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2913
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Boustany
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To authorize certain Department of Veterans Affairs major
		  medical facility leases, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans' Local Access
			 Act.
		2.Authorization of
			 fiscal year 2013 major medical facility leasesThe Secretary of Veterans Affairs may carry
			 out the following major medical facility leases in fiscal year 2013 at the
			 locations specified, and in an amount for each lease not to exceed the amount
			 shown for such location:
			(1)For a clinical
			 research and pharmacy coordinating center, Albuquerque, New Mexico, an amount
			 not to exceed $9,560,000.
			(2)For a community
			 based outpatient clinic, Brick, New Jersey, an amount not to exceed
			 $7,280,000.
			(3)For a new primary
			 care and dental clinic annex, Charleston, South Carolina, an amount not to
			 exceed $7,070,000.
			(4)For the Cobb
			 County Community Based Outpatient Clinic, Cobb County, Georgia, an amount not
			 to exceed $6,409,000.
			(5)For the Leeward
			 Outpatient Healthcare Access Center, Honolulu, Hawaii, including a co-located
			 clinic with the Department of Defense and the co-location of the Honolulu
			 Regional Office of the Veterans Benefits Administration and the Kapolei Vet
			 Center of the Department of Veterans Affairs, an amount not to exceed
			 $15,887,000.
			(6)For a community
			 based outpatient clinic, Johnson County, Kansas, an amount not to exceed
			 $2,263,000.
			(7)For a replacement
			 community based outpatient clinic, Lafayette, Louisiana, an amount not to
			 exceed $2,966,000.
			(8)For a community
			 based outpatient clinic, Lake Charles, Louisiana, an amount not to exceed
			 $2,626,000.
			(9)For outpatient
			 clinic consolidation, New Port Richey, Florida, an amount not to exceed
			 $11,927,000.
			(10)For an outpatient
			 clinic, Ponce, Puerto Rico, an amount not to exceed $11,535,000.
			(11)For lease
			 consolidation, San Antonio, Texas, an amount not to exceed $19,426,000.
			(12)For a community
			 based outpatient clinic, San Diego, California, an amount not to exceed
			 $11,946,000.
			(13)For an outpatient
			 clinic, Tyler, Texas, an amount not to exceed $4,327,000.
			(14)For the Errera
			 Community Care Center, West Haven, Connecticut, an amount not to exceed
			 $4,883,000.
			(15)For the Worcester
			 Community Based Outpatient Clinic, Worcester, Massachusetts, an amount not to
			 exceed $4,855,000.
			3.Authorization of
			 fiscal year 2014 major medical facility leasesThe Secretary of Veterans Affairs may carry
			 out the following major medical facility leases in fiscal year 2014 at the
			 locations specified, and in an amount for each lease not to exceed the amount
			 shown for such location:
			(1)For the expansion
			 of a community based outpatient clinic, Cape Girardeau, Missouri, an amount not
			 to exceed $4,232,000.
			(2)For a multispecialty clinic, Chattanooga,
			 Tennessee, an amount not to exceed $7,069,000.
			(3)For the expansion of a community based
			 outpatient clinic, Chico, California, an amount not to exceed
			 $4,534,000.
			(4)For a community based outpatient clinic,
			 Chula Vista, California, an amount not to exceed $3,714,000.
			(5)For a new research lease, Hines, Illinois,
			 an amount not to exceed $22,032,000.
			(6)For a replacement
			 research lease, Houston, Texas, an amount not to exceed $6,142,000.
			(7)For a community based outpatient clinic,
			 Lincoln, Nebraska, an amount not to exceed $7,178,000.
			(8)For a community
			 based outpatient clinic, Lubbock, Texas, an amount not to exceed
			 $8,554,000.
			(9)For a community based outpatient clinic
			 consolidation, Myrtle Beach, South Carolina, an amount not to exceed
			 $8,022,000.
			(10)For a community based outpatient clinic,
			 Phoenix, Arizona, an amount not to exceed $20,757,000.
			(11)For the expansion of a community based
			 outpatient clinic, Redding, California, an amount not to exceed
			 $8,154,000.
			(12)For the expansion of a community based
			 outpatient clinic, Tulsa, Oklahoma, an amount not to exceed $13,269,000.
			4.Scoring of
			 budgetary effectsNotwithstanding any other provision of law,
			 the budgetary effects of this Act shall be determined by the Office of
			 Management and Budget.
		
